Case 5:20-cv-00310-GKS-PRL Document 13 Filed 03/11/21 Page 1 of 2 PageID 52




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

LISA COHEN,

       Plaintiff,

v.                                                           Case No: 5:20-cv-310-GKS-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.




                                           ORDER

       Defendant moves to stay this case until June 1, 2021, or until the Social Security

Agency (“SSA”) regains the capacity to produce the certified transcript of the record necessary

for this case. (Doc. 12). Defendant cites challenges posed by the current public health

situation, including that the SSA has transitioned to a maximum telework environment which

prevented it from adhering to its business process for preparing the transcript of the record in

many cases. Additionally, the complaints filed in SSA cases have increased, which has

resulted in a backlog of work, making it difficult for the agency to process the transcripts in a

timely manner. Defendant’s motion is unopposed.

       Accordingly, the Commissioner’s second unopposed motion to stay (Doc. 12) is

GRANTED. The Commissioner shall file an answer and the transcript of the record for this

case on or before June 1, 2021, or advise the Court if another extension is needed.
Case 5:20-cv-00310-GKS-PRL Document 13 Filed 03/11/21 Page 2 of 2 PageID 53




       DONE and ORDERED in Ocala, Florida on March 11, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      -2-
